     Case 20-20210       Doc 27    Filed 03/30/20 Entered 03/30/20 12:35:20        Desc Main
                                     Document     Page 1 of 4
This order is SIGNED.


Dated: March 30, 2020


                                                                                               ar



   David L. Fisher (11570)
   Fisher Law Group PLLC
   2825 E Cottonwood Pkwy Ste 500
   Cottonwood Heights, UT 84121
   Phone: 801-931-9001
   E-mail: fisherlawllc@lawyer.com
   Attorney for Debtors



                        IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF UTAH




      In re:                                            Case No. 20-20210

      KYLE BLAINE JACKSON                               Chapter 13
      AND AMBERLEE
      MARIE JACKSON
                                                        Judge: Kevin R. Anderson
      Debtors



                           ORDER GRANTING MOTION TO DISMISS


   Debtors having moved for dismissal pursuant to 11 U.S.C. 1307(b) and Bankruptcy Rule
   1017(f)(2), and the Court being fully advised,


   IT IS HEREBY ORDERED THAT the Motion is granted, and the case is dismissed.


                       --------------------END OF DOCUMENT--------------------

                                                    1
  Case 20-20210       Doc 27    Filed 03/30/20 Entered 03/30/20 12:35:20           Desc Main
                                  Document     Page 2 of 4




                        DESIGNATION OF PARTIES TO BE SERVED

Service of the foregoing ORDER GRANTING MOTION TO DISMISS shall be
served to the parties and in the manner designated below:

I certify that the parties of record in this case as identified below, are registered CM/ECF
users and will be served notice of entry of the foregoing Order through the CM/ECF system:

United States Trustee
405 South Main Street, Suite 300
Salt Lake City, UT 84111

Lon Jenkins, Chapter 13 Trustee
405 South Main Street, Suite 600
Salt Lake City, UT 84111

Mark S. Middlemas
Lundberg & Associates, PC
3269 South Main Street, Suite 100
Salt Lake City, UT 84115

In addition to the parties of record receiving notice through the CM/ECF system, the
following parties should be served notice by USPS first class mail pursuant to Fed R. Civ. P.
5(b).

Airtime Gymnastics
1025 S 1950 W B
Springville, UT 84663

American Express FSB
PO BOX 981537
El Paso, TX 79998

American Express National Bank
c/o Becket and Lee LLP
PO Box 3001
Malvern PA 19355-0701


                                                2
 Case 20-20210       Doc 27     Filed 03/30/20 Entered 03/30/20 12:35:20   Desc Main
                                  Document     Page 3 of 4




Aqua Finance Inc
801 Adlai Stevenson Drive
Springfield, IL 62703

CHECK CITY
PO BOX 970183
OREM UT 84097

Cynthia Holmes
419 North 450 East
Orem, UT 84097

Freedom Mortgage Corporation
PO BOX 619063
Dallas, TX 75261

Gurstel Chargo PA
6881 Country Club Dr
Minneapolis, MN 55427

HALLIDAY, WATKINS & MANN, P.C.
376 East 400 South, Suite 300
Salt Lake City, UT 84111

James Holmes
419 North 450 East
Orem, UT 84097

James Holmes and Cynthia Holmes
419 North 450 East
Orem, UT 84097

Office of Recovery Services
515 E 100 S #8
Salt Lake City, UT 84102

Ogden Regional Medical Center
Resurgent Capital Services
PO Box 1927

                                            3
 Case 20-20210         Doc 27   Filed 03/30/20 Entered 03/30/20 12:35:20      Desc Main
                                  Document     Page 4 of 4




Greenville, SC 29602

Portfolio Recovery Associates, LLC
POB 41067
Norfolk VA 23541

Quantum3 Group LLC as agent for
Aqua Finance
PO Box 788
Kirkland, WA 98083-0788

R. C. Willey Financial Services
P.O.Box 65320
Salt Lake City, Utah 84165-0320

Sprint
6480 Sprint Pkwy Bldg 13
Overland Park, KS 66251

Synchrony Bank
Care of PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541

UHEA
60 400 W
Salt Lake City, UT 84101

Utah Community Credit Union
PO BOX 1900
Provo, UT 84603

       Dated this 30th day of March, 2020.

                                                       /s/ David L. Fisher
                                                       David L. Fisher
                                                       Attorney for Debtors


                                             4
